Case 1:19-cv-00945-RDM Document 125-12 Filed 07/13/20 Page 1 of 3




         Chase Declaration
            Exhibit 1
                Case 1:19-cv-00945-RDM Document 125-12 Filed 07/13/20 Page 2 of 3




       From:                         Darren K Cottriel <dcottriel@jonesday.com>

       Sent:                         Friday, July 1,20169:23 AM

       To:                           David Kiernan

       Subject:                      Sorry, I now have to do a client call at 11 am today




               I can join the AP call once the client call is done, but that likely won't be until 11:45 am. I can call
               you this afternoon to catch you up on Irvine. The important Irvine points are:

                   •
                   •

                   •        Nonresponsive
                   •   We have many unhappy associates over their compensation. In particular, the 2nd through
                       6th year associates are unhappy because the Firm did not match the Cravath scale for
                       those class years. They expected that if the Firm was going to match for first year lawyers
                       that it would do so for all other years as well -- so they expected a $20k market increase in
                       addition to their performance based increases. They now believe they are compensated
                       below the market scale for their years for base salary, not to mention market bonus
                       amounts. Some of them also expressed that their performance based increases were
                       below what they had anticipated based on good performance. Most of the folks who have
                       complained to me are good performers and not the typical ones you expect to complain --
                       so I think this is more of an issue than the typical greedy associate complaining we hear
                       every year.




       Darren K. Cottriel

       Partner

       JONES DAY® - One Firm Worldwide sM



       3161 Michelson Drive, Suite 800

       Irvine, California 92612-4408




HIGHLY CONFIDENTIAL - COUNSEL/EXPERTS ONLY                                                                           JD 02202777
             Case 1:19-cv-00945-RDM Document 125-12 Filed 07/13/20 Page 3 of 3



       Office +1.949.553.7548

       dcoUriel@jonesday.com




HIGHLY CONFIDENTIAL - COUNSEL/EXPERTS ONLY                                       JD 02202778
